DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-15 allowed.
3.	The closest relevant art is Blakeman et al (2014/0322113 A1) wherein Blakeman et al teach an engine exhaust particulate filter (paragraph 0002) comprising: a porous substrate having thereon inert nanoparticles (paragraph 0014) at a concentration ranging from 0.01 g/L to 60 g/L relative to a filter volume of the substrate (paragraphs 0004, 0074 & 0106), a portion of the nanoparticles arranged to form regeneration resistant porous structures configured to capture particulates from an exhaust gas stream (paragraphs 0016 & 0017).  Blakeman et al teach some of the structures are disposed within pores of the substrate having porosities of 70% or more (see paragraph 0076).  Blakeman et al teach the nanoparticles include metal (paragraph 0024) or metal oxide (paragraphs 0029 and 0045-0048).  Blakeman et al teach some of the structures include catalyst nanoparticles (paragraphs 0044, 0045, 0078 & 0082).  Blakeman et al teach the engine exhaust particulate filter having a particulate filtration efficiency greater than an otherwise same engine exhaust particulate filter devoid of the nanoparticles (paragraph 0035).  Blakeman et al teach the engine exhaust particulate filter having a particulate filtration efficiency of 50% or more for particulates with 1 micron or less particle size (paragraphs 0007 & 0011).  Blakeman et al teach the engine exhaust particulate filter has a backpressure at a flow rate that is at most equal to a 
4.	Claims 1-8 and 10-15 of this instant patent application differ from the disclosure of Blakeman et al in that inert particles are positioned within a porous substrate of an engine exhaust particulate filter in certain concentration amount in relative to a filter volume of a substrate and the inert nanoparticles are configured to capture particulates from exhaust gas stream during regeneration process and remain their integrity even after the regeneration of the filter, wherein the engine exhaust particulate filter has a backpressure at a flow rate that is at most equal to a backpressure at the flow rate of an engine exhaust particulate filter with a 3,5 g/in3 or
less washcoat loading.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 14, 2021